Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 1 of 10 PageID #: 122



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ANDY HOWARD, JR.,                             )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )     No. 4:20 CV 1631 CDP
                                              )
BOW WOW PROPERTIES I, INC.,                   )
d/b/a InstaCredit AutoMart,                   )
                                              )
             Defendant.                       )

                MEMORANDUM AND ORDER OF REMAND

      Plaintiff Andy Howard, Jr., originally filed this action in the Circuit Court of

St. Louis County, Missouri, alleging violations of the Magnuson-Moss Warranty

Act (MMWA), 15 U.S.C. §§ 2301, et seq., and the Missouri Merchandising

Practices Act (MMPA), Mo. Rev. Stat. § 407.010. Defendant Bow Wow

Properties I, Inc., removed the action to this Court on November 18, 2020, averring

that Howard’s claims under the MMWA bring the action within this Court’s

federal question jurisdiction under 28 U.S.C. § 1331. Bow Wow asserts no other

basis for removal. Because this Court does not have subject-matter jurisdiction

over this action, I will grant Howard’s motion to remand the matter to state court.

                                   Background

      In April 2020, Howard purchased an automobile from Bow Wow for

$10,156. At the time of purchase, Bow Wow provided to Howard a written
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 2 of 10 PageID #: 123



InstaCare Limited Warranty that obligated Bow Wow to repair or pay for repairs to

the vehicle for ninety days or 3000 miles, whichever came first. Within days of

purchase, the vehicle’s check-engine light went on and the car went into “limp

mode.” Howard returned the vehicle to Bow Wow for repair. Howard picked up

the car from Bow Wow approximately two weeks later, after which the car again

went into limp mode. Howard again returned the vehicle to Bow Wow for repair.

About three weeks later, Howard picked up the vehicle and it immediately went

into limp mode. Howard returned the vehicle to Bow Wow a third time, and Bow

Wow again kept the vehicle several weeks for repair. Before Howard could

retrieve the car after this third repair, however, Bow Wow demanded that Howard

pay $250 based on a clause in the warranty that assessed a deductible of 10% of

the total cost of repair. Howard paid the $250 and retrieved his vehicle.

      Howard filed this action in state court alleging that Bow Wow failed to make

repairs to his purchased vehicle “without charge,” in violation of the MMWA, and

specifically 15 U.S.C. § 2304(a)(1). In Count 1 of his complaint, Howard seeks

relief under the MMWA on behalf of a class of Missouri residents who purchased

a vehicle from Bow Wow within the last four years and from whom Bow Wow

collected money for a repair performed under the InstaCare Limited Warranty.

Howard estimates that Bow Wow sold approximately 6000 vehicles that meet the

parameters of this claim. In Count 2, Howard seeks individual relief under the

MMWA, seeking recovery of the purchase price of the vehicle, collateral charges,
                                         2
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 3 of 10 PageID #: 124



finance charges, and incidental and consequential damages. In Count 3, Howard

brings an individual claim under the MMPA, alleging that Bow Wow engaged in

fraudulent and deceptive practices in its sale of the vehicle to him.

      Bow Wow removed the action to federal court, averring that Howard’s

claims under the MMWA bring this case within this Court’s federal question

jurisdiction. Howard moves to remand, arguing that under the jurisdictional

standards set out in the MMWA, his claims are not cognizable in federal court.

For the following reasons, Howard’s argument is well taken.

                                  Legal Standard

      In removal cases, I must review the complaint or petition pending at the time

of removal to determine the existence of federal subject-matter jurisdiction. St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 291 (1938). I may also

look to the notice of removal to determine jurisdiction. 28 U.S.C. § 1446(c)(2)(A).

The removing defendant, as the party invoking jurisdiction, bears the burden of

proving by a preponderance of the evidence that all prerequisites to jurisdiction are

satisfied. In re Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010);

Central Iowa Power Co-op. v. Midwest Indep. Transmission Sys. Operator, Inc.,

561 F.3d 904, 912 (8th Cir. 2009). “[A]ll doubts about federal jurisdiction must be

resolved in favor of remand[.]” Central Iowa Power, 561 F.3d at 912.

                     Federal Jurisdiction under the MMWA

      The MMWA provides that “a consumer who is damaged by the failure of a
                                           3
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 4 of 10 PageID #: 125



supplier, warrantor, or service contractor to comply with any obligation under this

chapter, or under a written warranty, implied warranty, or service contract may

bring suit for damages and other legal and equitable relief.” 15 U.S.C. §

2310(d)(1). It is a “remedial statute designed to protect the purchasers of

consumer goods from deceptive warranty practices.” Chavis v. Fidelity Warranty

Servs., Inc., 415 F. Supp. 2d 620, 622 (D.S.C. 2006) (internal quotation marks and

citations omitted). Although suit may be filed in state or federal court, 15 U.S.C. §

2310(d)(1), “no claim shall be cognizable in a suit” brought in federal court

      (A) if the amount in controversy of any individual claim is less than
      the sum or value of $25;
      (B) if the amount in controversy is less than the sum or value of
      $50,000 (exclusive of interests and costs) computed on the basis of all
      claims to be determined in this suit; or
      (C) if the action is brought as a class action, and the number of named
      plaintiffs is less than one hundred.

15 U.S.C. § 2310(d)(3). “Section 2310(d) is designed to restrict access to federal

courts.” Schwiesow v. Winston Furniture Co., 74 F. Supp. 2d 544, 546 (M.D.N.C.

1999) (internal quotation marks and citation omitted); see also Saval v. BL Ltd.,

710 F.2d 1027, 1030 (4th Cir. 1983) (per curiam). I consider only MMWA claims

in determining whether federal jurisdiction exists under § 2310(d)(3). Critney v.

National City Ford, Inc., 255 F. Supp. 2d 1146 (S.D. Cal. 2003).

                                     Discussion

      Howard moves to remand this action back to state court, arguing that the

MMWA claims are not cognizable in this Court because a) only one plaintiff is
                                          4
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 5 of 10 PageID #: 126



named in the class action, and b) the amount in controversy on his individual

MMWA claim is less than $50,000. In response, Bow Wow concedes that the

class action claim raised in Count 1 does not meet the jurisdictional threshold of

100 or more named plaintiffs as required by § 2310(d)(3)(C). And it also concedes

that Howard’s individual MMWA claim raised in Count 2, when considered alone,

does not meet the $50,000 amount-in-controversy threshold under § 2310(d)(3)(B).

Bow Wow argues, however, that the “all claims” language of § 2310(d)(3)(B)

requires that the amount in controversy on the MMWA class action claim be

considered in conjunction with that on Howard’s individual MMWA claim in

determining whether the $50,000 threshold is met. Bow Wow contends that

because such computation here exceeds $50,000, § 2310(d)(3)(B) provides original

federal question jurisdiction over Howard’s individual MMWA claim in Count 2,

thereby permitting me to exercise supplemental jurisdiction over Counts 1 and 3

under 28 U.S.C. § 1367. For the following reasons, I disagree.

      In construing a statute, I must, if possible, give effect to every word

Congress used. Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979). However, I

may not construe a statute in a manner which robs specific provisions of

independent effect. See In re Cervantes, 219 F.3d 955, 961 (9th Cir. 2000); Woo v.

American Honda Motor Co., 462 F. Supp. 3d 1009, 1015 (N.D. Cal. 2020). If I

were to include an otherwise non-cognizable class action claim in computing §

2310(d)(3)(B)’s $50,000 amount-in-controversy threshold as Bow Wow urges me
                                          5
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 6 of 10 PageID #: 127



to do, § 2310(d)(3)(C)’s 100-named-plaintiffs requirement for class actions is

rendered meaningless. Indeed, such a construction would allow virtually any non-

cognizable class action on warranty claims to be brought into federal court merely

because an individual claim – which is non-cognizable in itself – is present.

Because this construction of § 2310(d)(3)(B) would effectively negate a specific

provision of the statute and, further, runs counter to the statute’s design to restrict

access to federal courts, I will not construe this jurisdictional provision of the

statute in this manner.

      In Critney v. National City Ford, Inc., the district court similarly determined

not to read § 2310(d)(3)(B) in a vacuum but instead read it in context with

Subparts (A) and (C) of § 2310(d)(3):

      Subpart (A) sets a minimum dollar value of $25.00 for individual
      MMWA claims, and Subpart (C) sets a floor of one hundred named
      plaintiffs. When Subpart (B) is read in context, it is apparent that the
      term “all claims” most likely refers to the sum of all of the individual
      MMWA claims contemplated in Subpart (A). Thus, Subpart (A)
      establishes a minimum dollar value for individual MMWA claims,
      Subpart (B) establishes a minimum dollar value for the sum of all of
      the individual MMWA claims, and Subpart (C) establishes the
      minimum number of plaintiffs required if the suit is a class action. An
      MMWA suit that does not comport with the three requirements must
      be litigated in state court.

255 F. Supp. 2d at 1148. Howard’s claim raised in Count 2 of the complaint is the

only individual MMWA claim in this lawsuit. Howard avers and Bow Wow

concedes that the amount in controversy on this individual claim is $10,406.

Because the sum of all individual MMWA claims in this lawsuit is less than
                                            6
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 7 of 10 PageID #: 128



$50,000, § 2310(d)(3)(B) does not provide this Court with original federal subject-

matter jurisdiction over the individual claim raised in Count 2.

      And to consider the non-cognizable class action claim in determining

jurisdiction under § 2310(d)(3)(B) would be an impermissible form of

jurisdictional “bootstrapping,” that is, relying on claims over which the Court

could exercise only supplemental jurisdiction to provide the source of its original

jurisdiction. See Critney, 255 F. Supp. 2d at 1148-49. That is exactly what Bow

Wow asks me to do here. Because Howard’s class action claim does not meet the

federal jurisdictional requirement of 100 named plaintiffs under § 2310(d)(3)(C), I

can exercise only supplemental jurisdiction over the claim. But I can exercise

supplemental jurisdiction only if there first exists a related claim over which the

Court has original jurisdiction. 28 U.S.C. § 1367(a). “In other words, original

jurisdiction is a prerequisite to the district court’s exercise of supplemental

jurisdiction.” Critney, 255 F. Supp. 2d at 1148 (emphasis in Critney).

Accordingly, because my determination of whether original jurisdiction exists does

not include consideration of claims over which I can exercise only supplemental

jurisdiction, the amount in controversy on Howard’s non-cognizable class action

claim is not relevant to the determination of original jurisdiction in this action.

      Several other courts have reached the same conclusion, that is, that §

2310(d)(3)(B)’s $50,000 jurisdictional threshold is measured by only individual

MMWA claims and does not include non-cognizable class action claims. For
                                           7
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 8 of 10 PageID #: 129



instance, in Woo v. American Honda Motor Co., three named plaintiffs brought a

nine-count action in federal court that included a MMWA claim on behalf of

themselves and on behalf of a putative class. The district court determined that it

did not have federal subject-matter jurisdiction over the MMWA claim under §

2310(d)(3)(C) because there were less than 100 named plaintiffs. 462 F. Supp. 3d

at 1015. And it determined that it did not have federal subject-matter jurisdiction

under § 2310(d)(3)(B) because the facts alleged in the complaint did not support a

finding that the three named plaintiffs sought to recover $50,000 or more. Id.

Significantly, the court likewise did not exercise original jurisdiction over the

MMWA claim under the Class Action Fairness Act (CAFA), but not because it did

not meet the $5 million jurisdictional threshold. Rather, it determined that to

permit federal jurisdiction on the claim in this manner would run counter to the

rule that “‘a statute should not be construed in a manner which robs specific

provisions of independent effect.’” Id. (quoting In re Cervantes, 219 F.3d at 961).

Because CAFA jurisdiction existed over the remaining eight claims, however, the

court determined to exercise supplemental jurisdiction over the otherwise non-

cognizable MMWA claim under 28 U.S.C. § 1367(a). Id. at 1016.

      In Lieb v. American Motors Corp., a single plaintiff brought a four-count

class action that included a claim under the MMWA. The district court found that

federal subject-matter jurisdiction over the MMWA class action claim was “clearly

lacking” under § 2310(d)(3)(C) given that only one plaintiff was named in the
                                           8
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 9 of 10 PageID #: 130



complaint. 538 F. Supp. 127, 132 (S.D. N.Y. 1982). In determining whether the

$50,000 jurisdictional threshold under § 2310(d)(3)(B) was met, the court looked

to the claim of the one named plaintiff – not the potential recovery of the putative

class. Because less than $50,000 was in controversy on plaintiff’s individual

claim, the court dismissed the claim for not meeting the jurisdictional requirement.

Id. at 132-35.

      In Holland v. Cole Nat’l Corp., the district court dismissed the sole

plaintiff’s MMWA claim for lack of jurisdiction, adopting the magistrate judge’s

recommendation to dismiss because the claim failed to meet the 100-named-

plaintiff requirement for a class action under § 2310(d)(3)(C) and, further, because

plaintiff’s individual claim did not meet the $50,000 threshold under §

2310(d)(3)(B). No. 7:04-CV-246, 2005 WL 1799540 (W.D. Va. July 28, 2005),

adopting report & recommendation, 2005 WL 1242349 (W.D. Va. May 24, 2005).

Cf. Miller v. Hypoguard USA, Inc., No. 05-CV-0186-DRH, 2005 WL 2089212, at

*3-4 (S.D. Ill. 2005) (federal court has subject-matter jurisdiction under the

MMWA when, in a class action brought by two named plaintiffs, it’s plausible that

at least one member of proposed class would cross $50,000 threshold). But see

Barr v. General Motors Corp., 80 F.R.D. 136, 138 (S.D. Ohio 1978) (“[G]iven the

size of the class sought to be represented, the aggregate amount in controversy in a

class action would be in excess of $50,000.”).

      Accordingly, for the reasons set out above, the MMWA does not provide
                                          9
Case: 4:20-cv-01631-CDP Doc. #: 17 Filed: 01/06/21 Page: 10 of 10 PageID #: 131



federal question jurisdiction over this action. And Bow Wow provides no other

argument or evidence establishing any other basis for federal subject-matter

jurisdiction. In view of this determination, and in consideration of the caveat that

all doubts about federal jurisdiction must be resolved in favor of remand, I will

remand this case to state court. 28 U.S.C. § 1447(c).

      Therefore,

      IT IS HEREBY ORDERED that plaintiff Andy Howard, Jr.’s Motion to

Remand [8] is GRANTED.

      IT IS FURTHER ORDERED that this case is REMANDED to the Circuit

Court of St. Louis County, Missouri, from which it was removed. All other

motions that remain pending in this action are reserved for ruling by that court.




                                       ___________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 6th day of January, 2021.




                                          10
